Citation Nr: 0309869	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  96-19 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for idiopathic 
seizures with depressive features, currently evaluated as 
50 percent disabling.

2.  Entitlement to a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	N. Albert Bacharach, Jr., 
attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to December 
1971 and from January 1972 to February 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the 50 percent 
evaluation for idiopathic seizures with depressive features 
and denied a total rating for compensation based upon 
individual unemployability.

In December 2002, the Board requested that the veteran be 
examined in connection with the two issues listed above.  
That examination was done in March 2003.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently issued a decision in Disabled 
American Veterans, et al v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), which 
determined that the regulation that allows the Board to 
develop claims, which includes having the veteran undergo an 
examination, 38 C.F.R. § 19.9(a)(2) (2002), was invalid.  
Specifically, the Federal Circuit stated that this regulation 
allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration without having to 
obtain a waiver from the claimant.

Here, the Board has obtained additional evidence; however, it 
finds that the case can be decided by the Board without 
obtaining a waiver from the veteran, as it is granting a 
100 percent evaluation for the service-connected idiopathic 
seizures with depressive features based upon this additional 
evidence, which is a full grant of the benefits sought.  


FINDINGS OF FACT

1.  Idiopathic seizures with depressive features is 
manifested by total occupational impairment.  

2.  A total rating for compensation based upon individual 
unemployability is not available to the veteran.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for idiopathic 
seizures with depressive features have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1996).

2.  The veteran's claim for entitlement to a total rating for 
compensation based upon individual unemployability has no 
legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds that it is 
unnecessary to address its applicability in this case in view 
of the disposition reached herein.

Service connection for "psychophysiologic reaction (seizure 
disorder)" was granted by means of an August 1973 rating 
decision and assigned a 10 percent evaluation, effective 
February 23, 1972.  In February 1977, the RO reclassified the 
service-connected disability as idiopathic seizures with 
depressive features and granted a 50 percent evaluation, 
effective October 1, 1976.  The veteran has remained at the 
50 percent evaluation since that time.  He has received 
temporary total evaluations at various times under 38 C.F.R. 
§ 4.29 following hospitalizations for the service-connected 
disability.  

In August 1995, the veteran filed a claim for an increased 
evaluation for the service-connected idiopathic seizures with 
depressive features and filed a claim for individual 
unemployability.

A September 1995 VA psychiatric evaluation report shows that 
the veteran reported he was taking classes in business 
administration and was not currently working.  The examiner 
noted that the veteran had not attempted suicide but reported 
having thought about it.  The veteran complained of having a 
poor memory, poor sleeping habits, poor appetite, and crying 
spells.  The examiner stated that the veteran's mood was 
depressed.  He also stated there was no evidence of auditory 
or visual hallucinations, perceptual deficits, or a 
psychosis.  He noted that cognitive functions of orientation, 
memory, and abstract thinking were intact.  The impression 
was dysthymia.

A September 1996 VA hospitalization summary report shows that 
the veteran was admitted for a 24-hour video 
electroencephalogram in relation to his seizure disorder.  
The veteran reported that his seizures consisted of shaking 
movements and trembling of legs and the head.  He denied any 
tongue biting.  The examiner stated that the veteran was 
monitored throughout the veteran's hospital stay but that 
there was no retrographic evidence of epilepsy.  The veteran 
was instructed not to drive a car.  

A September 1997 VA psychiatric evaluation report shows that 
the veteran reported he had to drop out of his classes due to 
"passing out."  He stated he had been unemployed since 
September 1994.  The veteran reported that his last seizure 
was one week prior.  He denied a history of inpatient care or 
of a suicide attempt, but admitted that he occasionally 
contemplated suicide.  The examiner stated that the veteran's 
mood was depressed and that his affect was labile.  He stated 
the veteran tended to get frustrated easily.  The examiner 
noted that there was no evidence of auditory or visual 
hallucinations.  Cognition was intact.  He entered a 
diagnosis of dysthymia.  The examiner stated that the 
veteran's inability to work was mostly due to his seizure and 
physical problems.  He stated that the veteran's current 
Global Assessment of Functioning (GAF) score was 70 for 
dysthymia alone but that it was "a lot lower" when taking 
into account the seizure disorder.  

VA outpatient treatment reports, dated from April 1997 to 
December 1999, show that the veteran was seen for individual 
counseling sessions, where he continued to report being 
overwhelmed by the responsibilities of caring for his foster 
children and trying to adopt them.  He stated that two of the 
children had significant medical problems.  In August 1997, 
the veteran sought treatment due to two episodes where people 
thought he had nodded off.  He noted that each episode was 
about the same.  The veteran reported he had not been 
sleeping well.  In July 1998, the examiner stated that the 
veteran had moderate anxiety and assigned a GAF score of 55.  
The veteran stated that the medication he was taking was 
helpful but that he had had more stress recently.  In 
September 1998, the veteran underwent sleep studies.  In 
December 1998, the veteran stated he had not had a seizure in 
about one year.  In January 1999, it was reported that the 
veteran had a normal multiple sleep latency test.  

A March 2003 VA examination report shows that the veteran 
reported that his main problem was that he was unable to 
work.  He stated that he could work to a certain point but 
then would get a feeling in his nerves that would tell him a 
seizure was coming on.  The veteran stated he had two petit 
mal seizures a month and a grand mal seizure about every six 
months.  He reported suicidal ideation but not active plans.  
The veteran stated he had a low self-esteem.  The examiner 
stated that the veteran was alert and cooperative and did not 
seem overtly depressed.  He added that the veteran had no 
thought disorder, no perceptual disorder, and no disorder of 
orientation.  The diagnostic impression was chronic dysthymia 
with history of major depression.  The examiner entered a GAF 
score of 45 and stated that he thought the veteran was unable 
to do sustained work.

A. Idiopathic seizures with depressive features 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that during the pendency of this appeal, the 
criteria for mental disorders changed in November 1996.  When 
a regulation changes after a claim has been filed but before 
the appeal process has been completed, the version most 
favorable to the claimant will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  

In Johnson v. Brown, 7 Vet. App. 95, 99 (1994), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that if the veteran's symptoms of a psychiatric 
disorder met one of the three criteria of the criteria in 
effect prior to November 1996, then a 100 percent rating was 
required.  The old criteria at the 100 percent evaluation are 
as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment. 

38 C.F.R. § 4.130, Diagnostic Code 9511 (1996) (emphasis 
added).

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of a 100 percent 
evaluation for idiopathic seizures with depressive features.  
The Board will consider only the old criteria, as this 
version is clearly more favorable to the veteran since he 
meets one of the three criteria for a 100 percent evaluation.  
There is a March 2003 VA medical opinion that establishes 
that the veteran is demonstrably unable to obtain or retain 
employment as a result of the service-connected psychiatric 
disorder.  There is no competent evidence to refute this 
determination.  Thus, in accordance with the holding in the 
Johnson case, the Board grants the veteran's idiopathic 
seizures with depressive features a 100 disability 
evaluation.  Johnson, 7 Vet. App. at 99.

This determination is supported by the GAF score of 45 
assigned to the veteran's symptomatology in the March 2003 
evaluation report.  Although the GAF score does not fit 
neatly into the rating criteria, the GAF score is evidence 
which the Court has noted the importance of and defined the 
terms of the GAF score.  See Carpenter v. Brown, 8 Vet. App. 
240 (1995).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, 46-47 (4th ed. 1994).  A 
GAF score of 45 (which falls into the range of 41-50) is 
defined as "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id. 
(emphasis added); see Richard v. Brown, 9 Vet. App. 266, 267 
(1996)(discussing a GAF score of 50).  Such GAF score 
contemplates the inability to work as a result of the 
psychiatric disorder.

The Board is aware that not all of the evidence supports the 
100 percent evaluation, as the veteran has been given GAF 
scores of 55 and 70 (although the examiner noted that the GAF 
score of 70 would be reduced as a result of the seizure 
disorder, for which the veteran is service connected).  
However, the record reflects that the veteran has been in 
treatment and hospitalized for idiopathic seizures with 
depressive features since the 1970's.  The 1995 and 1997 VA 
psychiatric evaluation reports showed cursory findings by the 
examiner.  The March 2003 VA psychiatric evaluation report 
showed detailed findings as to the veteran's past medical 
history and the examiner made an unequivocal statement that 
the veteran was unable to work due to his psychiatric 
disorder.  As stated above, there is no competent evidence to 
refute this finding.  The Board finds that the preponderance 
of the evidence supports the veteran's claim that he cannot 
work due to his service-connected disorder.

Accordingly, for the reasons stated above, a 100 percent 
evaluation for post-traumatic stress disorder is granted.  

B.  Individual unemployability

Under 38 C.F.R. 4.16(a) (2002), total disability ratings for 
compensation may be assigned "where the schedular rating is 
less than total," when the disabled person is, in the 
judgment of the rating agency, unable to follow a 
substantially gainful occupation as a result of service- 
connected disabilities.  Since the Board has granted a 100 
percent evaluation based on a schedular rating for the 
service-connected idiopathic seizures with depressive 
features, the veteran is not eligible for a total rating for 
compensation based upon individual unemployability.  Green v. 
West, 11 Vet. App. 472, 476 (1998) (citing Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994) ("claim for a total rating for 
compensation based upon individual unemployability 
presupposes that the rating for the condition is less than 
100%") and Holland v. Brown, 6 Vet. App. 443, 446 (1994) 
(100% schedular rating "means that a veteran is totally 
disabled")).

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a 100 percent evaluation for idiopathic 
seizures with depressive features is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

A total rating for compensation based upon individual 
unemployability is denied as moot.



____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

